Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules prohibiting possession of controlled substances and smuggling after a correction officer observed him transferring an envelope on a drag line running from his cell to that of another inmate. Subsequent laboratory testing identified the contents of the envelope as marihuana.
Substantial evidence of petitioner’s guilt was presented at his disciplinary hearing in the form of the misbehavior report and the testimony of the reporting officer who wrote the report after having observed the conduct in question (see Matter of Powell v Goord, 293 AD2d 846 [2002]). Additional evidence was provided by the laboratory test results performed on the envelope’s contents that were positive for the presence of marihuana (see Matter of Cruz v Selsky, 288 AD2d 517, 518 [2001]). The exculpatory testimony given by petitioner and his former cellmate presented issues of credibility for resolution by the Hearing Officer (see Matter of Knight v Selsky, 297 AD2d 845, 846 [2002]). Petitioner’s remaining contentions, including his allegation of hearing officer bias, have been examined and found to be without merit.
Cardona, P.J., Crew III, Carpinello, Mugglin and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.